DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Patent No. 6,270,619).
2H6 gas and a WF6, gas in a repetitive manner in the depressurized state without exposing the substrate to an atmosphere while performing a purge process between the supply of the B2H6 gas and the supply of the WF6 gas” is a method of making a device.  Therefore, the examiner does not give the patentability of the limitation “to execute a sequence of steps of: transferring the substrate into the first film forming apparatus and forming an Al-containing film on a base in a depressurized state inside the first film forming apparatus; transferring the substrate from the first film forming apparatus to the vacuum transfer chamber; and transferring the substrate from the vacuum transfer 2H6 gas and a WF6 gas in a repetitive manner in the depressurized state without exposing the substrate to an atmosphere while performing a purge process between the supply of the B2H6 gas and the supply of the WF6 gas”.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming an Al-containing film on a base in a depressurized state; and subsequently, forming an initial tungsten film on the Al-containing film by alternately supplying a B2H6 gas and a WF6 gas in a repetitive manner in the depressurized state without exposing the Al-containing film to an atmosphere while performing a purge process between the supply of the B2H6 gas and the supply of the WF6 gas. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-10 depend from claim 1 so they are allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Suzuki (US Patent Appl. Pub. No. 2016/0351402 A1).
2H6 gas and a WF6 gas in a repetitive manner (see paragraph [0141]).  However, Suzuki does not teach the method of forming an Al-containing film on a base in a depressurized state; and subsequently, forming an initial tungsten film on the Al-containing film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KYOUNG LEE/Primary Examiner, Art Unit 2895